Title: To James Madison from William C. C. Claiborne, 19 January 1815
From: Claiborne, William C. C.
To: Madison, James


        
          (Duplicate)
          Dear Sir,
          New Orleans January 19th. 1815.
        
        I congratulate you on the Glorious issue of the contest in which was involved the Safety of this Section of the union. It has this moment been officially announced to me by one of the aids de camp of Major General Jackson, “that the Enemy evacuated their camp in the course of last night, and that the State of Louisiana is now probably free from the presence of an Invader.” I cannot on this occasion forbear to express the high Sence I entertain of the meritorious Services of the Army and Navy. In the former, the Militia were alike Conspicuous with the Regular Troops for their zeal, firmness and forbearance under privations. Our Brethren of Tennessee Kentucky and the Mississippi Territory ⟨d⟩eserve the thanks of the Union for their effectual Support in the preservation of one of it’s important members; and I Glory in the opportunity which has been afforded the people of Louisiana to prove that altho’ the You⟨n⟩gest of the Great American family, they are not the least in valour and Patriotism.
        I decline entering into details; These are reserved for the commanding General who will do ample Justice to the brave men, who have contributed So much to his own, and the nation’s Glory. I should however be unjust, were I not again to bear testimony to the Good conduct of the officers of our navy on this Station. A[l]tho’ early deprived by an overwhelming force, of the few Gun Boats which constituted the greater part of our ⟨N⟩aval Strength, they Stil found and improved the means of adding to the lustre of the naval character of Columbia. Their chief, Commodore Patterson, after furnishing with promptitude to the Army and militia Such Supplies of arms and ammunition as could be Spared from the naval Stores, or prepared by his marines, caused to be erected Batteries on the western Bank of the Mississippi opposite to the English camp from which he continued a galling fire, greatly to the Annoyance of the Enemy, and to the Support of our lines. During a conflict So long and So obstinately maintained a great effusion of Blood might have been expected; The Enemy have indeed lost their best Generals and at least one third of their original force. But thanks to almighty God the loss on our Side in Killed and wounded from the commencement of the attack to the retreat of the foe, falls (probably) Short of a hundred and fifty. The opponents of the American union will no longer, I hope, think it easy to make an impression on its distant Sections, and the friends of our common Country, may hereafter look with calmness on any attempt which may be made to Sever any of its members from the Original Stock. I am Dear Sir, with the greatest Respect & Esteem your hble servt
        
          William C. C. Claiborne
        
       